 

Exhibit 10.2

FIRST AMENDMENT TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated and effective as of April 28, 2006 (the “Amendment Effective
Date”), which amends that certain Second Amended and Restated Credit Agreement
dated as of March 30, 2006 by and among VENOCO, INC., a Delaware corporation
(the “Company”), the Original Guarantors, each of the Lenders party thereto,
BANK OF MONTREAL, a Canadian chartered bank acting through certain of its U.S.
branches or agencies, as Administrative Agent (in such capacity, the
“Administrative Agent”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, and LEHMAN
COMMERCIAL PAPER INC., as Co-Syndication Agents and Co-Documentation Agents (as
in effect immediately prior to the Amendment Effective Date, the “Credit
Agreement”), is by and among the Company, each of the Original Guarantors and
each of the TexCal Subsidiaries, as Guarantors, each of the Lenders party hereto
and the Administrative Agent.

WHEREAS, the Company has requested that the Credit Agreement be amended to allow
FORTIS CAPITAL CORP., ALLIED IRISH BANKS P.L.C., AMEGY BANK NATIONAL
ASSOCIATION, UNION BANK OF CALIFORNIA, N.A. AND BANK OF OKLAHOMA, NATIONAL
ASSOCIATION (collectively, the “New Lenders”) to become “Lenders” party to the
Credit Agreement, as set forth herein;

WHEREAS, the Company has requested that the Credit Agreement be amended to
reflect the resignation of each of Credit Suisse, Cayman Islands Branch and
Lehman Commercial Paper Inc. as a Co-Documentation Agent under the Credit
Agreement and to appoint Fortis Capital Corp. as Documentation Agent under the
Credit Agreement, as set forth herein;

WHEREAS, the Company has requested that the Credit Agreement be amended to make
certain other changes to the Credit Agreement on the terms and conditions set
forth in this Amendment; and

WHEREAS, all of the Lenders (including the New Lenders) have agreed to such
amendments subject to the terms and conditions set forth in this Amendment.

                NOW, THEREFORE, in consideration of the mutual agreements,
provisions and covenants contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.  As used
herein, the term “Current Lenders” means the Lenders identified as the Current
Lenders on Schedule I hereto.  Capitalized terms used but not otherwise defined
herein shall have the meanings assigned such terms in the Credit Agreement.  The
rules of interpretation set forth in Section 1.2 of the Credit Agreement are
incorporated in this Amendment as if set forth herein.

Section 1.               Lender Transactions.

 

1

--------------------------------------------------------------------------------


 


(A)           EACH CURRENT LENDER HEREBY SELLS, TRANSFERS AND ASSIGNS TO THE
OTHER CURRENT LENDERS AND THE NEW LENDERS, AND EACH OTHER CURRENT LENDER AND
EACH NEW LENDER HEREBY PURCHASES, ASSUMES AND UNDERTAKES FROM SUCH CURRENT
LENDER, WITHOUT RECOURSE AND WITHOUT REPRESENTATION OR WARRANTY (EXCEPT AS
PROVIDED IN THIS SECTION 1) A PERCENTAGE EQUAL TO THE PERCENTAGE SET FORTH
OPPOSITE SUCH LENDER’S NAME ON SCHEDULE I HERETO UNDER THE COLUMN “PRO RATA
SHARES PURCHASED ON THE AMENDMENT EFFECTIVE DATE” OF (I) THE MAXIMUM LOAN AMOUNT
AND THE LOANS OF SUCH CURRENT LENDER AND (II) ALL RELATED RIGHTS, BENEFITS,
OBLIGATIONS, LIABILITIES AND INDEMNITIES OF SUCH CURRENT LENDER UNDER AND IN
CONNECTION WITH THE CREDIT AGREEMENT, EACH GUARANTY, THE MORTGAGES, EACH OTHER
SECURITY DOCUMENT AND THE OTHER LOAN DOCUMENTS AND ALL COLLATERAL AND OTHER
SECURITY FOR THE OBLIGATIONS. 


(B)           UPON THE EFFECTIVENESS OF THIS AMENDMENT AND BY ITS EXECUTION AND
DELIVERY HEREOF, EACH OF THE NEW LENDERS SHALL BE A PARTY TO THE CREDIT
AGREEMENT, SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A “LENDER” UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AS IF EACH WERE A SIGNATORY
THERETO, AND SHALL AGREE, AND DOES HEREBY AGREE, TO BE BOUND BY THE TERMS AND
CONDITIONS SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH THE LENDERS ARE A PARTY, IN EACH CASE, AS IF EACH WERE A SIGNATORY
THERETO.


(C)           EACH OF THE NEW LENDERS HEREBY REPRESENTS AND WARRANTS AS
FOLLOWS:  (I) SUCH NEW LENDER HAS FULLY REVIEWED THE TERMS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, COPIES OF WHICH, TOGETHER WITH COPIES OF
THE DOCUMENTS WHICH WERE REQUIRED TO BE DELIVERED AS A CONDITION TO THE MAKING
OF THE INITIAL LOANS THEREUNDER, HAVE BEEN DELIVERED TO SUCH NEW LENDER BY THE
ADMINISTRATIVE AGENT, AND SUCH NEW LENDER HAS INDEPENDENTLY AND WITHOUT RELIANCE
UPON ANY OTHER LENDER OR THE ADMINISTRATIVE AGENT, AND BASED ON SUCH INFORMATION
AS SUCH NEW LENDER HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AMENDMENT AND (II) IF SUCH NEW LENDER IS NOT
INCORPORATED, FORMED OR ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA
OR A STATE THEREOF, SUCH NEW LENDER HAS CONTEMPORANEOUSLY HEREWITH DELIVERED TO
THE ADMINISTRATIVE AGENT AND THE COMPANY SUCH DOCUMENTS AS ARE REQUIRED BY THE
CREDIT AGREEMENT.  EACH OF THE NEW LENDERS HEREBY (X) APPOINTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AND DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO
THE ADMINISTRATIVE AGENT BY THE TERMS THEREOF, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND (Y) AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT ARE REQUIRED TO BE PERFORMED
BY IT AS A LENDER.


(D)           EACH OF THE NEW LENDERS AND EACH OF THE CURRENT LENDERS HEREBY
ADVISE EACH OTHER PARTY HERETO THAT ITS RESPECTIVE ADDRESS FOR NOTICES AND ITS
RESPECTIVE LENDING OFFICE(S) SHALL BE AS SET FORTH BELOW ITS NAME ON ITS
RESPECTIVE SIGNATURE PAGE HERETO.


(E)           UPON THE EFFECTIVENESS OF THIS AMENDMENT AND BY ITS EXECUTION AND
DELIVERY HEREOF, EACH OF CREDIT SUISSE, CAYMAN ISLANDS BRANCH AND LEHMAN
COMMERCIAL PAPER INC. SHALL RESIGN AS CO-DOCUMENTATION AGENT UNDER THE CREDIT
AGREEMENT AND FORTIS CAPITAL CORP. SHALL BECOME DOCUMENTATION AGENT UNDER THE
CREDIT AGREEMENT.


(F)            RENEWAL NOTES.  IN FURTHERANCE OF THE FOREGOING TRANSACTIONS, THE
COMPANY SHALL EXECUTE AND DELIVER TO EACH OF THE LENDERS ITS REPLACEMENT
PROMISSORY NOTES


 

2

--------------------------------------------------------------------------------


 


DATED THE AMENDMENT EFFECTIVE DATE IN THE FORM OF ANNEXES “A-1” THROUGH “A-8”
ATTACHED HERETO (“RENEWAL NOTES”).  THE PRINCIPAL AMOUNT OF EACH RENEWAL NOTE
DELIVERED TO EACH LENDER SHALL EQUAL SUCH LENDER’S MAXIMUM LOAN AMOUNT.  THE
RENEWAL NOTES SHALL, UPON ACCEPTANCE BY THE LENDERS, AND AS OF THE AMENDMENT
EFFECTIVE DATE CONSTITUTE REPLACEMENTS AND SUBSTITUTIONS FOR THE NOTES DELIVERED
PURSUANT TO THE CREDIT AGREEMENT.  ALL REFERENCES IN THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO THE NOTES SHALL, FROM AND AFTER THE AMENDMENT
EFFECTIVE DATE, BE DEEMED TO REFER TO THE RENEWAL NOTES, THE SAME AS IF SUCH
RENEWAL NOTES WERE THE NOTES DEFINED, DESCRIBED AND REFERRED TO IN THE CREDIT
AGREEMENT.


(G)           AS A RESULT OF THE TRANSACTIONS EFFECTED BY THIS SECTION 1 AND
AFTER GIVING EFFECT TO THE OTHER AGREEMENTS SET FORTH IN THIS AMENDMENT, UPON
EFFECTIVENESS OF THIS AMENDMENT, FOR PURPOSES OF SECTION 2.1(A) OF THE CREDIT
AGREEMENT, AS AMENDED HEREBY AND FOR ALL OTHER PURPOSES OF THE CREDIT AGREEMENT,
AS AMENDED HEREBY, EACH LENDER’S MAXIMUM LOAN AMOUNT AND PRO RATA SHARE SHALL BE
AS SET FORTH IN SCHEDULE I HERETO.

Section 2.               Amendments.  The Credit Agreement is hereby amended as
follows:


(A)           THE DEFINITION OF “CHANGE OF CONTROL” IS AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:

                “Change of Control” means (a) a purchase or acquisition,
directly or indirectly, by any “person” or “group” within the meaning of Section
13(d)(3) and 14(d)(2) of the Exchange Act (a “Group”), other than a Permitted
Holder, of “beneficial ownership” (as such term is defined in Rule 13d-3 under
the Exchange Act) of securities of the Company which, together with any
securities owned beneficially by any “affiliates” or “associates” of such Group
(as such terms are defined in Rule 12b-2 under the Exchange Act), shall
represent more than (i) fifty percent (50%) or (ii) after a Qualifying IPO,
thirty percent (30%), in the case of (i) or (ii), of the combined voting power
of the Company’s securities which are entitled to vote generally in the election
of directors and which are outstanding on the date immediately prior to the date
of such purchase or acquisition; provided, however, that no such “Change of
Control” under clause (a)(ii) of this definition of “Change of Control” shall be
deemed to have occurred after a Qualifying IPO, if, and for so long as,
Permitted Holders have “beneficial ownership” (as such term is defined in Rule
13d-3 under the Exchange Act) of more than fifty percent (50%) of the combined
voting power of the Company’s securities which are entitled to vote generally in
the election of directors and which are outstanding on the date of
determination; (b) a sale of all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole to any Person or Group; (c) the
liquidation or dissolution of the Company; or (d) the first day on which a
majority of the Board of Directors of the Company are not Continuing Directors
(as herein defined).  As herein defined, “Continuing Directors” means any member
of the Board of Directors of the Company who (x) is a member of such Board of
Directors as of the Effective Date or (y) was nominated for election or elected
to such Board of Directors with

 

3

--------------------------------------------------------------------------------


 

the affirmative vote of two-thirds of the Continuing Directors who were members
of such Board of Directors at the time of such nomination or election.


(B)           THE DEFINITION OF “COMMITMENT LETTER” IS HEREBY AMENDED BY
REPLACING THE PERIOD AT THE END OF SUCH DEFINITION WITH THE PHRASE “, AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.”.


(C)           THE DEFINITION OF “FEE LETTER AGREEMENT” IS HEREBY AMENDED BY
REPLACING THE PERIOD AT THE END OF SUCH DEFINITION WITH THE PHRASE “, AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.”.


(D)           THE FOLLOWING NEW DEFINITION OF “OPTIONEE PAYMENT” IS HEREBY
INSERTED INTO THE CREDIT AGREEMENT IN THE APPROPRIATE ALPHABETICAL ORDER:


                “OPTIONEE PAYMENT” MEANS CASH BONUS PAYMENTS IN THE AGGREGATE
AMOUNT NOT TO EXCEED $1,500,000 THAT CERTAIN EXISTING HOLDERS OF OPTIONS
OUTSTANDING UNDER THE COMPANY’S 2000 STOCK INCENTIVE PLAN ARE ENTITLED TO
RECEIVE UPON THE DECLARATION AND PAYMENT  OF ANY DIVIDENDS PAID BY THE COMPANY
ON ITS COMMON STOCK (INCLUDING THE NON-CASH DIVIDENDS DESCRIBED ON SCHEDULE
8.6).”


(E)           THE DEFINITION OF “SECOND LIEN DEBT DOCUMENTS” IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

                “Second Lien Debt Documents” means each of the Second Lien Loan
Documents and the Senior Note Debt Documents.”


(F)            THE DEFINITION OF “SECOND LIEN DEBT INSTRUMENTS” IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


                “SECOND LIEN DEBT INSTRUMENTS” MEANS EACH OF THE SECOND LIEN
TERM LOAN AGREEMENT AND THE SENIOR NOTES INDENTURE.”


(G)           THE DEFINITION OF “SECOND LIEN TERM LOAN AGREEMENT” IS HEREBY
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

                “Second Lien Term Loan Agreement” means the Amended and Restated
Term Loan Agreement among the Company, the Guarantors party thereto, the several
lenders from time to time party thereto, Credit Suisse, Cayman Islands Branch,
as Administrative Agent, Credit Suisse Securities (USA) LLC and Lehman Brothers
Inc., as Joint Lead Arrangers, Harris Nesbitt Corp., as Co-Arranger and Lehman
Brothers Inc., as Syndication Agent, dated as of April 28, 2006, which amends
and restates that certain Term Loan Agreement dated as of the Effective Date, as
such may be further amended, restated, supplemented or otherwise modified in
accordance with the terms hereof.

 

4

--------------------------------------------------------------------------------


 


(H)           SECTION 2.8(B) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:


“(B)         LETTER OF CREDIT FEES. THE COMPANY AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS A LETTER OF CREDIT FEE FOR
EACH LETTER OF CREDIT, DUE AND PAYABLE QUARTERLY ON THE FIRST DAY OF THE MONTH
FOLLOWING THE LAST BUSINESS DAY OF EACH QUARTER AND AT THE TERMINATION DATE, IN
ARREARS FROM THE DATE OF ISSUANCE IN AN AMOUNT PER ANNUM EQUAL TO THE PRODUCT
EQUAL TO THE LETTER OF CREDIT RATE SET FORTH ON THE PRICING GRID MULTIPLIED BY
THE AGGREGATE AMOUNT AVAILABLE UNDER EACH LETTER OF CREDIT FROM THE DATE OF
ISSUANCE THEREOF TO THE DATE ON WHICH SUCH LETTER OF CREDIT EXPIRES OR IS
TERMINATED (SUCH FEES SHALL BE PRORATED FOR ANY PERIOD LESS THAN A FULL YEAR BUT
SHALL NOT BE REFUNDED IN THE EVENT ANY SUCH LETTER OF CREDIT IS TERMINATED PRIOR
TO ITS EXPIRY DATE), (II) TO THE ISSUING LENDER FOR ITS ACCOUNT A FEE, DUE AND
PAYABLE QUARTERLY ON THE FIRST DAY OF THE MONTH FOLLOWING THE LAST BUSINESS DAY
OF EACH QUARTER AND AT THE TERMINATION DATE, FOR THE ISSUANCE OF EACH LETTER OF
CREDIT IN AN AMOUNT PER ANNUM (CALCULATED ON THE BASIS OF A YEAR OF 360 DAYS)
EQUAL TO 0.00125 MULTIPLIED BY THE AGGREGATE AMOUNT AVAILABLE UNDER EACH LETTER
OF CREDIT FROM THE DATE OF ISSUANCE THEREOF TO THE DATE ON WHICH SUCH LETTER OF
CREDIT EXPIRES OR IS TERMINATED (SUCH FEES SHALL BE PRORATED FOR ANY PERIOD LESS
THAN A FULL YEAR BUT SHALL NOT BE REFUNDED IN THE EVENT ANY SUCH LETTER OF
CREDIT IS TERMINATED PRIOR TO ITS EXPIRY DATE) AND (III) TO THE ISSUING LENDER,
FOR ITS ACCOUNT ON DEMAND ITS CUSTOMARY LETTER OF CREDIT TRANSACTIONAL FEES AND
OUT-OF-POCKET EXPENSES FOR EACH LETTER OF CREDIT ISSUED BY IT, INCLUDING
AMENDMENT FEES, PAYABLE WITH RESPECT TO EACH SUCH LETTER OF CREDIT. THE
ADMINISTRATIVE AGENT SHALL PAY TO EACH LENDER ITS PRO-RATA SHARE OF THE LETTER
OF CREDIT FEES PAID PURSUANT TO THIS SECTION 2.8(B)(I).  THE ADMINISTRATIVE
AGENT SHALL PAY TO THE ISSUING LENDER THE LETTER OF CREDIT FEES PAID PURSUANT TO
THIS SECTION 2.8(B)(II) AND (III).”


(I)            SECTION 6.11 IS HEREBY AMENDED BY REPLACING THE PHRASE “DECEMBER
31, 2005” CONTAINED THEREIN WITH THE PHRASE “DECEMBER 31, 2005, AS AMENDED
THROUGH APRIL 28, 2006”.


(J)            THE INTRODUCTION TO ARTICLE VII IS HEREBY AMENDED BY DELETING THE
PHRASE “UNLESS THE LENDERS WAIVE COMPLIANCE IN WRITING” CONTAINED THEREIN.


(K)           SECTION 7.1(A) IS HEREBY AMENDED BY REPLACING THE PHRASE “REQUIRED
LENDERS” CONTAINED THEREIN WITH THE PHRASE “ADMINISTRATIVE AGENT”.


(L)            SECTION 7.2(C) IS HEREBY AMENDED BY (I) REPLACING THE PHRASE “THE
LENDERS” CONTAINED THEREIN WITH THE PHRASE “THE ADMINISTRATIVE AGENT” AND (II)
REPLACING THE PHRASE “ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS IN THEIR SOLE DISCRETION” CONTAINED THEREIN WITH THE PHRASE “REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT”


(M)          SECTION 7.2(D) IS HEREBY AMENDED BY REPLACING THE PHRASE “LENDERS”
CONTAINED THEREIN WITH THE PHRASE “ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY
LENDER”.


(N)           SECTION 7.13 IS HEREBY AMENDED BY REPLACING THE PHRASE “AND (V)”
CONTAINED THEREIN WITH THE PHRASE “(V) THE ACQUISITION OF THE REAL PROPERTY
DESCRIBED IN SECTION 8.2(G) FOR A CASH PURCHASE PRICE NOT TO EXCEED $300,000;
AND (VI)”.

 

5

--------------------------------------------------------------------------------


 


(O)           THE INTRODUCTION TO ARTICLE VIII IS HEREBY AMENDED BY DELETING THE
PHRASE “UNLESS THE LENDERS WAIVE COMPLIANCE IN WRITING” CONTAINED THEREIN.


(P)           SECTION 8.2(G) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:


“(G)         THE DISPOSITION OF A 50% UNDIVIDED INTEREST IN APPROXIMATELY TEN
ACRES OF REAL PROPERTY LOCATED IN CARPINTERIA, CALIFORNIA, WHICH INTEREST MAY
HEREAFTER BE ACQUIRED BY THE COMPANY FROM EXXONMOBIL CORPORATION OR AN AFFILIATE
THEREOF; OR”


(Q)           SECTION 8.4(F) IS HEREBY AMENDED BY (I) REPLACING THE WORD
“PROCESS” CONTAINED THEREIN WITH THE WORD “PROCESSING” AND (II) REPLACING THE
PHRASE “, WHICH DO NOT IN ANY CASE,” CONTAINED THEREIN WITH THE PHRASE “THAT DO
NOT, IN ANY CASE, (X) CONSTITUTE AN INVESTMENT IN ANY STATE LAW PARTNERSHIP OR
OTHER PERSON OR (Y)”.


(R)            SECTION 8.4(I) IS HEREBY AMENDED BY DELETING THE PHRASE “SOLELY
TO FINANCE CAPITAL EXPENDITURES AND EXPENDITURES MANDATED BY APPLICABLE
REQUIREMENTS OF LAW” CONTAINED THEREIN.


(S)           SECTION 8.5(E) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:


“(E)         IN ADDITION TO THE INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS
SECTION 8.5, INDEBTEDNESS DESCRIBED IN THE DEFINITION THEREOF OF THE LOAN
PARTIES NOT TO EXCEED $5,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND”


(T)            SECTION 8.6 IS HEREBY AMENDED BY REPLACING THE PHRASE “EXCEPT AS
SET FORTH ON SCHEDULE 8.6” CONTAINED THEREIN WITH THE PHRASE “EXCEPT AS SET
FORTH ON SCHEDULE 8.6 AND FOR THE OPTIONEE PAYMENT”.


(U)           SECTION 8.8(F) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

“(f)          Guaranty Obligations of the Guarantors under or in respect of (i)
the Second Lien Debt Documents and (ii) Indebtedness incurred pursuant to
Section 8.5(e).”


(V)           SECTION 8.9(I) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

“(i) purchase, redeem or otherwise acquire for value any of its Capital Stock,
now or hereafter outstanding from the holders thereof (other than from such
holders that are Loan Parties);”


(W)          SECTION 8.9(II) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 

“(ii) declare or pay any distribution, dividend or return capital to its
members, partners or stockholders or holders of warrants, rights or options to
acquire its membership interests, partnership interests or shares (other than to
such Persons that are Loan Parties), or make any distribution of assets in cash
or in kind to its members, partners, stockholders or holders of warrants, rights
or options to acquire its membership interests, partnership interests or shares
(other than to such Persons that are Loan Parties);”


(X)            SECTION 8.10(A)(II) IS HEREBY AMENDED BY REPLACING THE PHRASE
“REQUIRED LENDERS” CONTAINED THEREIN WITH THE PHRASE “ADMINISTRATIVE AGENT”.


(Y)           SECTION 8.11 IS HEREBY AMENDED BY REPLACING THE WORD “TRANSFERRED”
IN THE TWO PLACES IN WHICH SUCH WORD APPEARS IN SUCH SECTION, IN EACH CASE, WITH
THE PHRASE “TRANSFERRED (EXCLUDING TRANSFERS EFFECTED BY MEANS OF DIVIDENDS OF
PROPERTY OR CAPITAL STOCK PERMITTED HEREUNDER)”.

Section 3.               Amendment and Ratification.  Upon the effectiveness
hereof as provided in Section 4 of this Amendment, this Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
modified hereby, is hereby ratified, approved and confirmed to be in full force
and effect in each and every respect.  Except as expressly provided by the
amendments set forth in Section 2 of this Amendment, the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any right,
power or remedy of any Lender or any Agent, nor constitute a waiver of any
provision of any of the Loan Documents.  All references to the Credit Agreement
in any other document, instrument, agreement or writing shall hereafter be
deemed to refer to the Credit Agreement as amended hereby.

Section 4.               Conditions to Effectiveness.  The effectiveness of this
Amendment is subject to the condition that, on or before the Amendment Effective
Date, the Administrative Agent shall have received all of the following, in form
and substance satisfactory to the Administrative Agent and each Lender
(including each New Lender), and in sufficient copies for each Lender (including
each New Lender):


(A)           AMENDMENT.  THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY EACH OF
THE COMPANY AND THE GUARANTORS;


(B)           RESOLUTIONS; INCUMBENCY; ORGANIZATION DOCUMENTS.  (I) RESOLUTIONS
OF THE BOARD OF DIRECTORS OF THE COMPANY AND MEMBERS OR THE BOARD OF DIRECTORS
OF EACH GUARANTOR OR ITS GENERAL PARTNER, AS APPLICABLE, AUTHORIZING THIS
AMENDMENT, CERTIFIED AS OF THE AMENDMENT EFFECTIVE DATE BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF SUCH PERSON; (II) CERTIFICATES OF THE SECRETARY OF THE
COMPANY AND THE SECRETARY OF EACH GUARANTOR CERTIFYING THE NAMES AND TRUE
SIGNATURES OF THE OFFICERS OF SUCH PERSON AUTHORIZED TO EXECUTE, DELIVER AND
PERFORM, AS APPLICABLE, THIS AMENDMENT; AND (III) THE ORGANIZATION DOCUMENTS OF
THE COMPANY AND OF EACH GUARANTOR AS IN EFFECT ON THE AMENDMENT EFFECTIVE DATE,
CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE SUCH PERSON AS OF THE
AMENDMENT EFFECTIVE DATE;

 

7

--------------------------------------------------------------------------------


 


(C)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE CREDIT
AGREEMENT OR THIS AMENDMENT, INCLUDING THE FEE LETTER AGREEMENT, IN EACH CASE TO
THE EXTENT THEN DUE AND PAYABLE AT THE AMENDMENT EFFECTIVE DATE, INCLUDING ANY
SUCH COSTS, FEES AND EXPENSES ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND
11.4 OF THE CREDIT AGREEMENT;


(D)           CERTIFICATE.  A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, DATED
AS OF THE AMENDMENT EFFECTIVE DATE, STATING THAT (I) THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE VI AND SECTION 4.5(B) OF THE CREDIT AGREEMENT
ARE TRUE AND CORRECT ON AND AS OF THE AMENDMENT EFFECTIVE DATE, AS THOUGH MADE
ON AND AS OF SUCH DATE; (II) NO LITIGATION IS PENDING OR THREATENED AGAINST THE
COMPANY OR ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN
ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT; AND (III)
THERE HAS OCCURRED NO EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT SINCE DECEMBER 31,
2004; AND


(E)           OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING ANY NEW LENDER)
MAY REASONABLY REQUEST.

Section 5.               Representations and Warranties.  The Company and each
Guarantor hereby represents and warrants that, as of the Amendment Effective
Date, after giving effect to this Amendment:


(A)           BRING-DOWN OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY AND EACH GUARANTOR CONTAINED IN ARTICLE VI AND
SECTION 4.5(B) OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE
AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF SUCH DATE.


(B)           NO LITIGATION.  NO LITIGATION IS PENDING OR THREATENED AGAINST THE
COMPANY OR ANY SUBSIDIARY IN WHICH THERE IS A REASONABLE PROBABILITY OF AN
ADVERSE DECISION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           NO MATERIAL ADVERSE EFFECT.  THERE HAS OCCURRED NO EVENT OR
CIRCUMSTANCE THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT SINCE DECEMBER 31, 2004.


(D)           NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS
CONTINUING WHICH CONSTITUTES A DEFAULT, AN EVENT OF DEFAULT OR BOTH.

Section 6.               Governing Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7.               Costs and Expenses.  The Company shall pay all
reasonable costs and expenses incurred by the Administrative Agent or any other
Agent, the Lenders or any of their Affiliates in connection with the
development, preparation, administration and execution of this Amendment,
including Attorney Costs incurred by any such Person with respect thereto.

 

8

--------------------------------------------------------------------------------


 

Section 8.               Counterparts.  This Amendment may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Amendment by facsimile
signatures shall be binding upon the parties hereto.

[Signature Pages Follow]

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first set forth above, to be effective as of the Amendment Effective Date.

 

 

COMPANY:

 

 

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

 

 

 

BMC, LTD.

 

 

 

 

 

By:

Venoco, Inc., General Partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

TEXCAL ENERGY NORTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH CAL L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

 

Timothy M. Marquez

 

 

 

Chief Executive Officer

 

 

 

 

 

Address for Notice to the Company and the Guarantors:

 

Principal Place of Business and Chief Executive Office:

 

 

 

 

 

370 17th Street, Suite 2950

 

 

 

Denver, Colorado 80202-1370

 

 

 

Attention: Chief Financial Officer

 

 

 

Facsimile No.: (303) 626-8315

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND A LENDER:

 

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Joseph A. Bliss

 

 

Director

 

 

 

 

 

Address:

115 South LaSalle Street

 

 

 

11th Floor West

 

 

 

Chicago, Illinois 60603

 

 

 

 

 

Facsimile No.:

(312) 765-8078

 

 

 

 

 

Attention:

Terri Perez-Ford, Specialist

 

 

 

 

 

with copy to:

 

 

 

 

 

 

Address:

Bank of Montreal

 

 

 

Houston Agency

 

 

 

700 Louisiana Street

 

 

 

4400 Bank of America Center

 

 

 

Houston, Texas 77002

 

 

 

 

 

Facsimile No.:

(713) 223-4007

 

 

 

 

 

Attention:

Joseph A. Bliss

 

 

 

 

 

Applicable Lending Office

 

for Base Rate Loans and

 

LIBO Rate Loans:

 

 

 

 

 

Address:

115 South LaSalle Street,

 

 

 

11th Floor West

 

 

 

Chicago, Illinois 60603

 

 

 

 

 

Facsimile No.:

(312) 765-8078

 

 

 

 

 

Attention:

Terri Perez-Ford, Specialist

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND A LENDER

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Name:

Vanessa Gomez

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Gregory S. Richards

 

 

Name:

Gregory S. Richards

 

 

Title:

Associate

 

 

 

 

 

Address:

Eleven Madison Avenue

 

 

 

New York, NY 10010

 

 

 

 

 

Facsimile No.1:

(212) 448-3755

 

Facsimile No.2:

(212) 322-0419

 

 

 

 

 

Attention:

Vanessa Gomez

 

 

 

 

 

with copy to:

 

 

 

 

 

 

Address:

Credit Suisse

 

 

 

Transaction Management Group

 

 

 

Eleven Madison Avenue

 

 

 

New York, NY 10010

 

 

 

 

 

Facsimile No.:

(212) 743-2375

 

 

 

 

 

Attention:

Lillian Cortes

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND A LENDER

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ Jeff Ogden

 

 

Name:

Jeff Ogden

 

 

Title:

Managing Director

 

 

 

 

 

Address:

745 7th Avenue, 5th Floor

 

 

 

New York, NY 10019

 

Facsimile No.:

646-758-1986

 

Attention:

Frank Turner

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Address:

745 7th Avenue, 5th Floor

 

 

 

New York, NY 10019

 

Facsimile No.:

212-520-0450

 

Attention:

Cindy Eng

 

--------------------------------------------------------------------------------


 

 

A LENDER

 

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

/s/ David Montgomery

 

 

Name:

David Montgomery

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Trond Rokholt

 

 

Name:

Trond Rokholt

 

 

Title:

Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Address:

15455 North Dallas Parkway,

 

 

 

Suite 1400

 

 

 

Addision, Texas 75001

 

 

 

 

 

Facsimile No.:

(203) 705-5898

 

 

 

 

 

Attention:

Sharon D. Hill-Bryant

 

--------------------------------------------------------------------------------


 

 

A LENDER

 

 

 

 

 

ALLIED IRISH BANKS P.L.C.

 

 

 

 

 

By:

/s/ Mark Connelly

 

 

Name:

Mark Connelly

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Address:

405 Park Avenue, 4th Floor

 

 

 

New York, NY 10022

 

 

 

 

 

Facsimile No.:

(212) 339-8325

 

 

 

 

 

Attention:

Mark Connelly

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Address:

405 Park Avenue, 4th Floor

 

 

 

New York, NY 10022

 

 

 

 

 

Facsimile No.:

(212) 339-8325

 

 

 

 

 

Attention:

Bridget Doyle

 

--------------------------------------------------------------------------------


 

 

A LENDER

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Tracy T. Butz

 

 

Name:

Tracy T. Butz

 

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Address:

4400 Post Oak Parkway #404

 

 

 

Houston, TX 77027

 

 

 

 

 

Facsimile No.:

(713) 561-0345

 

 

 

 

 

Attention:

W. Bryan Chapman

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Address:

P.O. Box 27459

 

 

 

Houston, TX 77227

 

 

 

 

 

Facsimile No.:

(713) 639-7467

 

 

 

 

 

Attention:

Dana Chargois

 

--------------------------------------------------------------------------------


 

 

A LENDER

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ Kimberly Coll

 

 

Name:

Kimberly Coll

 

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Address:

600 N. Akard, Suite 4200

 

 

 

Dallas, TX 75201

 

 

 

 

 

Facsimile No.:

(214) 922-4209

 

 

 

 

 

Attention:

Kimberly Coil

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

Address:

1980 Saturn Street,

 

 

 

Mail Code V01-120

 

 

 

Monterey Park, CA 91755

 

 

 

 

 

Facsimile No. 1:

(323) 720-2251

 

Facsimile No. 2:

(323) 720-2252

 

 

 

 

 

Attention:

Silvia Cruz

 

--------------------------------------------------------------------------------


 

 

A LENDER

 

 

 

 

 

BANK OF OKLAHOMA,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Allen Rheem

 

 

Name:

Allen Rheem

 

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Address:

1625 Broadway, Suite 1570

 

 

 

Denver, CO 80202

 

 

 

 

 

Facsimile No.:

303-534-9499

 

 

 

 

 

Attention:

Allen Rheem

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lender

 

Pro Rata Shares
on the
Amendment
Effective Date

 

Maximum
Loan Amount

 

CURRENT LENDERS:

 

 

 

 

 

 

 

 

 

 

 

Bank of Montreal

 

$

73,000,000

 

$

109,500,000

 

 

 

 

 

 

 

Credit Suisse, Cayman Islands Branch

 

$

13,500,000

 

$

20,250,000

 

 

 

 

 

 

 

Lehman Commercial Paper Inc.

 

$

13,500,000

 

$

20,250,000

 

 

 

 

 

 

 

NEW LENDERS:

 

 

 

 

 

 

 

 

 

 

 

Fortis Capital Corp.

 

$

35,000,000

 

$

52,500,000

 

 

 

 

 

 

 

Allied Irish Banks p.l.c.

 

$

25,000,000

 

$

37,500,000

 

 

 

 

 

 

 

Amegy Bank National Association

 

$

20,000,000

 

$

30,000,000

 

 

 

 

 

 

 

Union Bank of California, N.A.

 

$

10,000,000

 

$

15,000,000

 

 

 

 

 

 

 

Bank of Oklahoma, National Association

 

$

10,000,000

 

$

15,000,000

 

 

--------------------------------------------------------------------------------